In an action to forclose transfers of tax liens, the appeal is from an order which, inter alia, grants respondent’s motion for leave to readvertise for sale three parcels of real property purchased by appellant at the foreclosure sale and to hold him liable for any deficiency resulting from such resale, and denies appellant’s cross motion to be relieved of his purchase and for return of his down payment. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ., concur. [3 Misc 2d 172.]